An unpub|ishlled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

 

JUAN ROl\/[ERO, No. 64002
Appellant,

THE STATE OF NEVADA, F § L= H 
Respondent. OCT 1 5 2013

TRAC\E l106 Nev. 349, 352, 792 P.Zd 1133, 1135 (1990). Accordingly, We

ORDER this appeal DISl\/[ISSED.

/~\¢~M€»»P\ , J.

Hrdesty

    
     

Parraguirre ""3
 , J.
Cherry d

cc: Hon. Kathleen E. Delaney, District Judge
Juan A. Romero
Attorney General/Carson City
Clark County District Attorney
S‘"’“E"'E °°““T Eighth District Court Clerk

oF
NEvAc)A